Judgment, Supreme Court, Bronx County (Michael R. Sonberg, J.), rendered February 18, 2004, convicting defendant, after a jury trial, of assault in the second degree and resisting arrest, and sentencing him to an aggregate term of two years, unanimously affirmed.
Defendant’s challenges to the court’s charge and the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly instructed the jury on all the elements of second-degree assault under Penal Law § 120.05 (3), and that the challenged summation remark was a permissible comment on the fact that the defense case did not include testimony from defendant’s brother (see People v Tankleff, 84 NY2d 992, 994-995 [1994]). Concur—Tom, J.P., Saxe, Marlow, Sullivan and Williams, JJ.